      Case 1:19-cv-01764-PGG-SLC Document 72 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIDGEPORT MUSIC INC. and WESTBOUND
RECORDS, INC.,

                              Plaintiffs,
       -v-
                                                            CIVIL ACTION NO.: 19 Civ. 1764 (PGG) (SLC)
TUFAMERICA INC. and KAY LOVELACE TAYLOR,
                                                                               ORDER
individually and behalf of the estate of LeBaron
Taylor,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is the parties’ letter-motion (ECF No. 71) seeking clarification of the

directives contained in the Court’s February 25, 2021 Order (ECF No. 63) (the “Feb. 25, 2021

Order”).

       The Feb. 25, 2021 Order, which was entered after extensive discussion with the parties

during the conference the same day, is unambiguous. To avoid further disputes between the

parties and facilitate the completion of fact discovery, the Court adopts Defendants’ limitation of

the scope of their requests as set forth in the parties’ letter-motion, i.e., “(i) any settlement

agreements relating to prior claims of copyright infringement with respect to the six

compositions at issue in this case where Plaintiffs were granted a new interest in another

composition or where Plaintiffs provided a license to the alleged infringers for such work, and (ii)

documents reflecting the income received by Plaintiffs from April 11, 2016, i.e., three years prior

to the filing of Defendants’ copyright infringement counterclaims in this action, to the present in

connection with such settlements or additional works.” (ECF No. 71 at 2–3). Plaintiffs are not

required to produce monetary payments Plaintiffs received before April 11, 2016.
     Case 1:19-cv-01764-PGG-SLC Document 72 Filed 04/07/21 Page 2 of 2




         The Clerk of the Court is respectfully directed to close ECF No. 71.


Dated:          New York, New York
                April 7, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
